Citation Nr: 0715206	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to May 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from March 2005 and April 
2006 rating decisions of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

In a September 2005 statement, the veteran raised the issue 
of entitlement to service connection for major depressive 
disorder, as secondary to PTSD.  The RO has not formally 
addressed this issue; as it is inextricably intertwined with 
the TDIU issue on appeal it is addressed in the remand below.  
(The RO has considered all psychiatric symptoms currently 
shown in rating the PTSD, and the Board will do likewise.  
Consequently, the matter of service connection for major 
depressive disorder is not inextricably intertwined with the 
matter of the rating for PTSD.)

The matter of entitlement to TDIU is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington D.C.  
VA will notify the veteran if any action on his part is 
required.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity, to 
include symptoms of flattened affect, impairment of short-
term memory, and disturbances of motivation and mood; 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood is not shown. 


CONCLUSION OF LAW

A 50 percent (but no higher) rating is warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2006). 
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

December 2004 (increased rating claim) and October 2005 
(TDIU) letters provided the veteran the VCAA-mandated notice, 
i.e., advised him of what he must show to substantiate the 
claims, what evidence VA would obtain on his behalf, what 
evidence is his responsibility to provide, and to submit any 
pertinent evidence in his possession.  July 2005 and 
September 2006 statements of the case (SOCs) and October 
2005, May 2006, and October 2006 provided further notice, 
including of what the evidence showed, the legal criteria, 
and an explanation of the bases for the determinations made, 
and the SSOCs readjudicated the claims based on the updated 
record/the veteran's responses.  He and his representative 
have had ample opportunity to respond/supplement the record.  
Notice regarding the matter addressed on the merits is 
complete; the veteran and his representative do not allege 
otherwise. 

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2005 and August 
2006.  He has not indicated that he applied for Social 
Security Administration (SSA) disability benefits, and a July 
2006 inquiry of SSA databases revealed that he had not been 
awarded such benefits.  Consequently, there are no medical 
records to obtain from SSA.  See Murincsak v. Derwinski, 2 
Vet. App. 363(1992).  The veteran has not identified any 
pertinent evidence that remains outstanding and in April and 
June 2006 statements indicated he had no additional evidence 
to submit.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

September 2004 VA treatment records reveal the veteran was 
interested in seeking individual psychotherapy for his PTSD 
because his symptoms had been increasing since the Iraq war 
had begun.  He was experiencing trauma related nightmares 
with accompanying night sweats at least two to three nights a 
week.  He reported that he would often awaken during the 
night feeling panicked and anxious and that he would get out 
of bed to check his windows and doors and would sleep with a 
weapon nearby.  Daytime intrusive thoughts were problematic 
and brought on by various triggers.  Depression, anxiety, and 
intrusive thoughts diminished his concentration and short-
term memory and increased his irritability.  He stated that 
trauma experienced during Vietnam had caused him intra- and 
inter-personal turmoil; social discomfort; the avoidance of 
most people whenever possible; hypervigilance when attempting 
to function in public places; the continuance of an 
exaggerated startle reaction in response to unexpected noise 
or movement; an apathetic view of the future characterized by 
an absence of goals; and emotional distance and detachment in 
relationships. 

October 2004 through September 2005 VA treatment records show 
the veteran was attending regular individual treatment 
sessions with a psychologist.  He generally presented to 
these appointments as mildly depressed, but talkative and 
motivated to be present.  These records reveal that he was 
doing well on his medications; he was depressed; he tended to 
procrastinate or postpone events; he was partially anhedonic; 
he had recurrent intrusive thoughts of Vietnam; he became 
easily distracted; he enjoyed playing the guitar; and he had 
no suicidal or homicidal ideations.  The veteran's PTSD 
symptoms were noted to have a significantly negative impact 
on his ability to cope with everyday life events.  In 
February 2005, the veteran reported that he had been 
practicing with a new band and that he felt confident in that 
setting, but that in general he lacked confidence and self-
esteem.  

On March 2005 VA psychiatric examination, the veteran 
reported that he was last steadily employed in 1987, but that 
he is a professional guitar and bass player and occasionally 
gets work with a music group.  He said that he experienced 
anxiety, depression, and intrusive thought symptoms similar 
to those reported in September 2004 treatment records.  He 
was living with his twenty-year-old daughter, with whom he 
got along well.  He had guitar friends who would come to his 
house about every two weeks, but he would not go out with 
them very often to play the guitar.  He did not go to church 
or do many outside activities other than grocery shopping.  
He completed chores around the house, including cooking, 
cleaning, and laundry.  He reported having suicidal 
ideations, but he had not made any attempts and did not think 
he would do so in the future.  He denied any homicidal 
ideations.  Mental status examination revealed that he was 
casually dressed and had recently shaved; he talked 
spontaneously at a normal rate and volume; speech was mildly 
overproductive; he had a good appetite; he usually answered 
questions in a logical, relevant and coherent manner, but was 
occasionally circumstantial in his responses; he did not have 
any loose thought associations or paranoid or grandiose 
delusions; he denied experiencing panic attacks; he had 
obsessive thoughts about Vietnam; his mood was euthymic and 
he was oriented to person, place, time, and situation; his 
short-term memory was not good; his long-term memory was 
good; and he was able to successfully complete mental status 
exercises.  An Axis I diagnosis of PTSD was provided, along 
with alcohol and cannabis abuse, and nicotine dependence.  

On November 2005 VA examination by Dr. V. S. R., the veteran 
reported that his PTSD caused him not to have confidence in 
doing any kind of activity; he was not interested in doing 
anything; he easily became angry with people; and he had 
short-term memory problems.  He indicated that he was no 
longer interested in playing the guitar, especially because 
it required him to work with other people.  

On August 2006 VA examination, the veteran reported 
experiencing one to two combat related nightmares a week.  He 
indicated that he had good and bad days with his medications; 
he had difficulty concentrating; he had no interest in doing 
everyday activities; he had short-term memory problems; he 
likes to stay home most of the time; he makes sure his doors 
are locked; he has gotten rid of his firearms, because he 
does not want to hurt anyone; he experiences flashbacks about 
once a month.  He stated he had been severely depressed since 
he was laid off from his job in 1987 and that he had lost all 
interest in life.  His wife's death from alcoholism was noted 
to be a stressor.  He was able to engage in a normal range 
and variety of daily living activities.  On mental status 
examination, the veteran was very anxious and edgy; he 
communicated well; his thought processes were logical, 
coherent, and relevant; he was articulate and verbal; he was 
casually attired and groomed; he was overall mentally intact 
and cooperative; he exhibited good social skills and seemed 
intelligent.  He was well-oriented to time, place, person, 
and situation; affect was spontaneous; reasoning, verbal 
comprehension, and his fund of general information were good; 
he had no psychomotor slowing or agitation.  On review of the 
veteran's psychological symptoms, he endorsed having anxiety, 
panic attacks, depression, appetite disturbance, anhedonia, 
obsessional ideation, temper tantrums, and nightmares.  He 
experienced auditory phenomenon; distrusted others; felt 
insecure; had a history of suicidal ideations, but not 
intent; and denied homicidal ideations.  Axis I diagnoses of 
PTSD and mood disorder, not otherwise specified were 
provided.  After reviewing the veteran's claims file, the 
examiner provided the following opinion:

This individual's problem behaviors have to do 
with his apathy and lack of motivation for gainful 
activity.  He seems to have made a choice at one 
point after he was laid off to not seek any other 
employment.  Furthermore, he may still be upset at 
his wife's death from alcohol related 
problems. . . .  [T]his individual is depressed 
because he chooses to isolate himself and not 
interact.  He is not unemployable, but seems to 
choose to avoid seeking employment.  He is 
socially isolated except for his relationship with 
his daughter. . . .  [T]his individual is as 
likely as not significantly worse in his overall 
functioning.  His [PTSD] is part, but not all of 
the equation.  It is this examiner's opinion that 
this individual's isolation and seclusion is self-
inflicted because of his own choices.  He stays in 
a constant state of agitation and it is this 
examiner's opinion that [his] isolation adds to 
the problem of adjustment. . . .  [T]his 
individual chooses to isolate himself and he would 
feel much better if he would force himself to 
interact on a higher level.  Be that as it may, it 
is this examiner's opinion that this individual's 
condition overall has deteriorated over time.

C.	Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD is to be assigned a 50 percent rating where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

D.	Analysis

The evidence of record reasonably shows that the veteran 
currently has PTSD symptoms warranting a higher (50 percent) 
rating.  He has consistently shown occupational and social 
impairment with disturbances of both motivation and mood and 
difficulty in establishing occupational and social 
relationships.  Notably, aside from some jobs playing the 
guitar, he has not worked for several years and tends to 
isolate himself.  Also, the most recent August 2006 VA 
examination specifically showed depressed mood, anxiety, 
panic attacks, anhedonia, and impairment of short-term 
memory.  

However, the evidence does not show that a rating in excess 
of 50 percent is warranted.  While the veteran is shown to 
have occupational and social impairment in some areas, such 
as work and mood, impairment in other areas, such as family 
relations, judgment, or thinking is not shown.  For example, 
the veteran maintains a good relationship with his daughter 
and has friends with whom he plays the guitar.  On August 
2006 VA examination, it was noted that his thought processes 
were logical, coherent, and relevant, and that he was 
articulate.  Hence, the competent medical evidence of record 
does not show that he suffers from "deficiencies in most 
areas."  Furthermore, his objectively observed symptoms are 
not of a nature and severity consistent with the criteria for 
a 70 percent rating.  He has not suffered from obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression that affects the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  While he has had 
suicidal ideations and has experienced auditory phenomenon, 
without a showing that these symptoms result in 
"deficiencies in most areas", the criteria for a still 
higher (70 percent) rating are not met.  

In summary, the overall weight of the evidence, and 
particularly the more current evidence in the form of the 
August 2006 VA examination, establishes that a 50 percent 
(but no higher) rating is warranted for the veteran's PTSD.   


ORDER

A 50 percent rating is granted for the veteran's service-
connected PTSD, subject to the regulations governing the 
payment of monetary awards.
REMAND

A September 2005 note from the veteran's VA treating 
psychologist provides a diagnosis of major depressive 
disorder and states that the veteran was unable to perform 
competently and satisfyingly within the world of work because 
of his PTSD symptoms and also major depressive disorder, 
which the psychologist felt was secondary to PTSD and linked 
to the veteran's military trauma.  A September 2005 statement 
from the veteran states he would like service connection for 
major depressive disorder as secondary to PTSD.  The RO has 
not addressed this claim.  

The veteran's claim seeking TDIU is inextricably intertwined 
with the claim seeking service connection for major 
depressive disorder (if service connection is granted for 
major depressive disorder, the impact of such disability on 
the veteran's employability would have to be considered).  
Hence, adjudication of the TDIU claim must be deferred 
pending resolution of the service connection claim. 

Accordingly, the case is REMANDED for the following:

1. The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit, 
specifically including notice of the 
evidence necessary to substantiate his 
claim for service connection (including 
what is needed to substantiate secondary 
service connection); notice of his and 
VA's responsibilities in claims 
development; and notice to submit 
everything in his possession pertinent to 
the claims.  He should also be provided 
notice regarding disability ratings and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should ask the veteran to 
identify any additional sources of 
psychiatric treatment or evaluation 
(records of which are not already of 
record) for major depressive disorder and 
to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  The RO should obtain 
complete records of such treatment and 
evaluation from the sources identified.

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the likely etiology of his 
major depressive disorder.  The examiner 
must review the veteran's claims file in 
conjunction with the examination and must 
explain the rationale for all opinions 
given.  The examiner should (a) Opine 
whether major depressive disorder is at 
least as likely as not (a 50% or better 
probability) related to an event or 
injury in service. (b) Opine (i) whether 
major depressive disorder is at least as 
likely as not caused by the veteran's 
service- connected PTSD, or (ii) 
aggravated beyond the natural progress 
(increased in severity due to) by the 
veteran's service-connected PTSD.  (c) If 
the examiner finds the service-connected 
PTSD aggravated an existing major 
depressive disorder, the examiner must 
identify the baseline level of severity 
(symptoms and their severity) of the 
major depressive disorder before the 
aggravation occurred, and the level of 
severity of the disability, after the 
aggravation was completed.

The psychiatrist should then assess the 
impact of the veteran's PTSD and major 
depressive disorder on his ability to 
work.  (The combined impact of the PTSD 
and major depression on employability if 
the latter is deemed related to service 
or to the PTSD, the impact of the PTSD 
alone if the major depression is deemed 
unrelated to service or to the service 
connected PTSD.) 

In addition, if the major depression and 
PTSD are deemed unrelated, the examiner 
should provide an opinion as to whether 
any psychiatric symptoms found are 
attributable to only one of these two 
entities, and may be completely 
disassociated from the other.  The 
examiner should specifically discuss the 
types of functions that would be 
precluded by the veteran's PTSD, and the 
functional limitations due to his major 
depressive disorder.  The examiner must 
explain the rationale for all opinions 
given. 

4.  The RO should then adjudicate the 
claim of service connection for major 
depressive disorder.  If it is denied and 
the veteran files a timely notice of 
disagreement, the RO should issue an 
appropriate SOC and notify the veteran 
and his attorney that the matter will be 
before the Board only if a timely 
substantive appeal is submitted.  

5.  The RO should then re-adjudicate the 
claim of TDIU in light of all evidence 
added to the record, and the ultimate 
determination in the matter of service 
connection for major depression.  If TDIU 
remains denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


